Action to recover damages alleged to have been caused to certain property on the northwest corner of West Eighty-eighth street and Central Park West by the negligence of defendant in the construction and maintenance of certain nearby pipes, drains and sewers. The complaint was dismissed as to plaintiff City Bank Farmers Trust Company by order October 18, 1933. Judgment dismissing the complaint as to plaintiff 9 West Eighty-eighth Street Corporation, at the end of said plaintiff’s case unanimously affirmed, with costs. Appeal from order entered October 18, 1933, dismissed. No opinion. Present — Martin, P. J., MeAvoy, Untermyer, Dore and Cohn, JJ.